Citation Nr: 0605590	
Decision Date: 02/28/06    Archive Date: 03/01/06

DOCKET NO.  02-09 759	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Montgomery, 
Alabama


THE ISSUES

1.  Entitlement to service connection for corneal retinal 
scarring and blindness.

2.  Entitlement to an increased evaluation for chronic 
bilateral blepharitis, currently rated as 10 percent 
disabling. 

3.  Entitlement to a total disability rating based on 
individual unemployability (TDIU) due to service-connected 
disabilities.


REPRESENTATION

Appellant represented by:	Disabled American Veterans




ATTORNEY FOR THE BOARD

J. D. Deane, Counsel


REMAND

The veteran had active military service from September 1979 
to March 1984.  

This case comes to the Board of Veterans' Appeals (Board) 
from rating decisions rendered in April 2001 and January 2003 
by the Department of Veterans Affairs (VA) Regional Office 
(RO) in Montgomery, Alabama.  

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify you if 
further action is required on your part.

The veteran's claims file contains decision dated in October 
1989 that indicates the veteran was granted benefits from the 
Social Security Administration (SSA).  This decision includes 
references to decreased visual acuity.  Medical records from 
SSA pertaining to any original or continuing award of 
disability benefits should be requested and associated with 
the claims file.  See Murincsak v. Derwinski, 2 Vet. App. 363 
(1992); see also Quartuccio v. Principi, 16 Vet. App. 183 
(2002).  

Accordingly, the case is REMANDED for the following action:

1.  Request medical records from SSA 
pertaining to any original or continuing 
award of disability benefits.  If no 
records can be found, indicate whether the 
records do not exist and whether further 
efforts to obtain the records would be 
futile.

2.  Readjudicate the veteran's claims for 
entitlement to service connection for 
corneal retinal scarring and blindness, 
entitlement to an increased evaluation for 
chronic bilateral blepharitis, and 
entitlement to TDIU rating.  If the claims 
remain denied, issue a supplemental 
statement of the case (SSOC) to the 
veteran and his representative.  The SSOC 
must contain notice of all relevant 
actions taken on the claims since April 
2003 (for claim of entitlement to 
increased evaluation for blepharitis) and 
since February 2004 (for claims of 
entitlement to service connection for 
corneal retinal scarring and blindness and 
entitlement to a TDIU rating).  An 
appropriate period of time should be 
allowed for response.

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).  

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2005).



_________________________________________________
MARY GALLAGHER
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2005).
 
 
 
 


